Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 1/5/2022 has been fully considered. Claims 3, 6 and 10-11 are cancelled and claims 1-2, 4-5, 7-9 and 12-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on 3/2/2022.

The application has been amended as follows: 
	
Claim 1
In claim 1, line 8 the phrase -selected plastic layer- has been changed to the phrase -selected plastic layer to form an embossed metallic layer-.

Claim 7
In claim 7, line 4; the phrase -base plastic layer- has been changed to the phrase -base plastic layer to form an embossed metal layer-.

Claim 20 is cancelled

Reasons for Allowance
Claims 1-2, 4-5, 7-9 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Kosslinger et al (US 6,066,437), Takahashi et al (US 2004/0031855) and Takeuchi et al (US 4,856,857) do not disclose a method of making a card comprising depositing the metallic layer on the pattern embossed on said selected plastic layer to form an embossed metallic layer, forming at least one window within the embossed pattern and wherein the embossed metallic layer acts as a radio frequency shield surrounding the at least one window in combination with the other limitations of claim 1 and depositing the metal layer on the pattern embossed on the base plastic layer to form an embossed metallic layer, selectively modifying the metal layer to form at least one window within the embossed pattern and wherein the embossed metallic layer acts as a radio frequency shield surrounding the at least one window in combination with the other limitations of claim 7.
Also, it would not be obvious to combine Takeuchi with Kosslinger to meet the claimed embossed metallic layer as Kosslinger teaches an opaque metallic layer having 
	There is no rationale to provide the transparent hologram of a holographic-effect enhancing layer of a thin reflective metal film disposed on a relief forming face of a transparent hologram forming layer of Takeuchi for the opaque metallic layer of Kosslinger as the metallic layers have different thicknesses and provide different effects. The holographic effect provided by Takeuchi would not be produced by the opaque metallic layer of Kosslinger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785     
                                                                                                                                                                                                   /CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785